Citation Nr: 1315181	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  08-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a right ankle disability, status post right fibula fracture. 

2.  Entitlement to an initial rating greater than 30 percent for a mood disorder.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1984 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a hearing before the Board in June 2011 and the transcript is of record.  

This case was before the Board in September 2011.  The Board remanded the claims in order to obtain additional medical evidence and examination.  During this period the RO granted a higher rating of 30 percent for the service connected mood disorder, effective in April 2008.  Even though the RO increased the schedular rating for the Veteran's psychiatric disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

As noted in the prior Remand, it appears that the Veteran may be claiming unemployability based on service-connected disabilities.  The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and therefore is part of a claim for increased compensation for the disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that higher ratings are warranted for a right ankle disability and for a mood disorder.  The Virtual VA shows that the Veteran underwent VA examinations in October and November 2012.  Review of VA's Compensation and Pension Record Interchange (CAPRI) system via "Virtual VA" shows that records dated most recently in January 2013 from the Denver, Colorado VA medical treatment location are included.  A supplemental statement of the case (SSOC) has not been issued since the receipt of the aforementioned evidence.  In order to comply with procedural due process a supplemental statement of the case (SSOC) should be issued to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37. 

Regarding his mood disorder, the Veteran reported in a letter dated in March 2013 that he was hospitalized for his psychiatric disorder at a VA facility in February 2013.  The clinical documentation associated with this medical care has not been incorporated into the record or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  The RO should obtain these records.  

As noted above, it appears that the Veteran may be claiming unemployability based on service-connected disabilities.  It does not appear that the AMC contacted the Veteran to attempt to clarify this question.  Given that a TDIU is a form of a claim for increased rating (for the 100 percent level of compensation for service-connected disability, due to inability to work); the Board must remand this matter to the RO for further development.  See Rice, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA notice letter regarding the derivative TDIU claim.  The letter must apprise them of the type of information and evidence necessary to substantiate this claim, including of whose specific responsibility, the Veteran's or VA's, it is for obtaining this supporting evidence.

2.  Obtain his VA treatment records from the Denver, Colorado, VA medical facility that date back to January 2013 and associate them with the claims file for consideration.  Also give him an opportunity to identify any additional healthcare provider who has treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

3.  Then readjudicate the claims for higher ratings for his right ankle disability and mood disorder in light of the additional evidence.  Also adjudicate the derivative claim for a TDIU, including, if warranted, on an extra-schedular basis.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


